Ellsworth, J.
Several questions of some practical importance are presented for our decision, in this case. We have occasion to decide only some of them, in order to make an end of this case, and shall, therefore, allude to such only with particularity.
It is said, first, that the plaintiff had no interest in the life of Barstow, when the policy was obtained, and if any, not the $1,000 stated in the policy. In marine and fire insurances, the questions and rules for ascertaining interest, are in general, well settled, and of every-day occurrence. In them the rule is, that the contract of insurance is one of indemnity only, recognizing policies being held to be illegal and void. The same is true, we suppose, in insurance on lives. In England, the statutes of George II. and Geofge III., declare all policies of insurance without interest, to be null and void, and although the phraseology of the statute of George III. has given rise to distinctions there, in this country we hold the English statutes to be in affirmance of the principle of the common law, that policies of insurance are contracts of indemnity only.
Without deciding what is an insurable interest in the life of another, in every case—whether it must be one of a pecuniary value, or property, which the law recognizes as property, or may be something less or different, as the interest in one’s relative, or in the life of another person—in this case we have no doubt there was an insurable interest, and one which the parties could well value, to the extent it was valued in the policy. The plaintiff had advanced to Bar-stow, the sum of three hundred dollars, besides articles of personal property, to enable him to go to California, and there labor, for at least one year, and to account to the *252plaintiff for one-half of his gains in that business. He was the plaintiff’s debtor, and partner, giving to the plaintiff an interest in the continuance of his life, as by that means, through his skill and efforts, the plaintiff might expect, not only to get back what he had advanced, but to acquire great gains and profits, in the enterprise. All the books hold this to be a sufficient interest to sustain a policy of insurance. As to the value of this interest, we think it must be held to be what the parties agreed to consider it, in the policy. This was the sum .asked for by the plaintiff, and which the defendants agreed to pay in case of death, and for which they were paid in the premiums given by the insured. The policy must, we think, be held to be a valued policy. If otherwise, and the question of interest is open for proof on the trial, to be determined by the estimate which jurors may put upon the value of Barstow’s life, under the circumstances, the policy may afford an inadequate and precarious security. "Who can tell what the plaintiff would have .gained, if Barstow had lived, and labored under his contract, in California? The plaintiff declared in the policy that he had an interest in the life of Barstow, of $1,000; the defendants received this declaration as true, and made it the basis of the insurance, and of their premium; now, without deciding that such a declaration is, in all cases, conclusive, as to the interest or damage, we hold, that in cases like the present, where there is not a definite and specific interest, and much is to depend upon the character and continuance of .the enterprise, such declaration, if honestly made, is the agreed value of interest. The defendants knew what was claimed to be the interest of the insured; what the damages were estimated to be in case of death, and what amount the plaintiff wanted to secure ; and the defendants agreed to this sum. It would" be against good faith, and against the meaning of the parties, for the defendants now to refuse to pay as they agreed. In marine insurance, policies *253on profits always are, and must be of necessity, valued. Mumford v. Hallet, 1 Johns., 433.
In Lord v. Dall, 12 Mass., 115, a sister obtained an insurance on her brother’s life, about going to sea, on whose generosity and assistance she was dependent for support. She recovered the whole sum; no question seems to have been made as to the amount, but only whether it was an interest which the law would recognize. So, in every case, where a person, on his own account, insures the life of a relative, if the sum named in the policy is not to be the rule of damages, we enquire, what is? The impossibility of satisfactorily going into the-question, in most cases, and especially where there is nothing to guide the enquiry and everything is uncertain, would lead us to hold that a policy like this is a valued policy, as most consistent with the understanding of the parties, and the principles of law. 2 Phil. Ev., 52. Bury on Ins., 24. 3 Kent’s Com., 219. Ang. Life Ins., 321. 12 Mass., 118.
The next objection is, that the plaintiff has failed to keep one of the warranties which he was to keep, and therefore, cannot recover. The warranty alluded to, is, that Barstow had, by the policy, no right to go out of the United States, and that he only obtained leave to go to California, and reside in a particular way, “to pass by sea in decked vessels, from any port in the United States, to and from any port in North and South America, Chagres excepted, and to reside in California.” The defendants insist that he went across the country, whereas he should have gone round the cape. We are unwilling to yield to this objection so entirely foreign to the merits of the claim, unless compelled to by the clear import of the license given, for Barstow reached California in perfect health, in due time, and had resided there some three years, when he died of a sudden sickness, unconnected with his passage across the country. The members of the court are not agreed in the exact construction to be put on this permit, and as there is another ground *254on which a majority, if not all of us, are agreed, we shall pass this point of construction, and dispose of the case, on another ground. It appears that, before the policy was filled up, the company were told that Barstow was going across the country: and afterwards, they knew he had so gone, and had reached California in safety. They knew, too, he was residing there, and from year to year, for three years, they suffered the plaintiff to pay the entire enhanced premium for such residence there, upon the idea that the insurance was still in force. They were willing then to overlook the breach of warranty, if any it was, and they virtually renewed the insurance by taking the entire premium, until Barstow’s death. Now, between man and man, in any ordinary transaction of business, such an objection would create surprise, and we should say it was unreasonable and untenable, and that this subsequent taking of the premium was a complete waiver of the objection, even if well founded at first. Suppose the plaintiff had warranted that Barstow should sail by the first of January, and he did not until the fifth, but reached California, in health, and after that, the company had received the stipulated premium for years with full knowledge of this fact, while he was residing there under the permit; would they not be liable on the policy 1
To prove the knowledge of the defendants, the parol evidence was offered, and,as we think, very properly, not to explain or qualify the written contract, there being no explainable ambiguity, but to prove that the defendants had knowledge at all times, of the fact that Barstow went to California across the country, and that they subsequently acted in view of such knowledge, inducing the plaintiff to continue to pay premiums.
We advise judgment for the plaintiff.
In this opinion the other judges concurred.
Judgment for the plaintiff